By the Court :
It is a familiar principle that a corporation can have no legal existence out of the State which created it. It is, however, provided by our statute that a foreign corporation doing business in the District is amenable to a suit in this jurisdiction, and that process served on the agent of such a corporation conducting its business shall be effectual to bring the corporation before the court. The construction put on this statute by the court below in its instruction to the jury seems to be in exact accordance with its spirit and meaning-
The authority to serve process upon a foreign corporation depends upon the fact whether it is doing business in the District; and we are not left to infer this fact from the circumstance that its tickets are sold here, for the law directs that the process is to be served on the agent of the corporation conducting its business in the District. We think an established place of business is contemplated by the statute, with agents or persons employed to conduct it; and this view is confirmed by the subsequent language of the section, expressly declaring that, if the agent cannot be found, the service may be made by leaving a copy of the process at the principal place of business in the District.
Motion for a new trial denied and judgment affirmed.